DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1, 10 and 19 are amended.
Claims 1-19 are presented for examination.

The claims and only the claims form the metes and bounds of the invention.  “Office personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997).  Limitations appearing in the specification but not recited in the claim are not read into the claim.  In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-551 (CCPA 1969)” (MPEP p 2100-8, c 2, I 45-48; p 2100-9, c 1, l 1-4).  The Examiner has full latitude to interpret each claim in the broadest reasonable sense.  The Examiner will reference prior art using terminology familiar to one of ordinary skill in the art.  Such an approach is broad in concept and can be either explicit or implicit in meaning.

Examiner’s Note:
According to Applicant’s disclosure, example of goods and services may be “travel-related goods and services” that may include “the general class of travel-related goods and services includes products such as flights, hotel reservations, automobile rentals, and the like” (see Specification, ¶0003).

Response to Arguments
US PGPUB 2007/0073562 by Brice et al. is newly introduced for the rejection of Claims 1, 10 and 19.  Applicant’s arguments have been considered but they are moot in view of new ground(s) of rejection. However, the Examiner welcomes any suggestion(s) Applicants may have on moving prosecution forward. The Examiner’s contact information is in the Conclusion section of this office action.

Applicant argues: 
Delorme does not create a further data object containing a link as noted above. Although Delorme uses identifiers such as the three-digit numbers shown in connection with each record to associate those records, there is no indication in Delorme that a distinct further data object is generated to contain a link between such identifiers. Indeed, the very existence of common identifiers between different relations in Delorme obviates the need for such a link. 
In response, the Examiner submits: 

Contrary to Applicant’s assertion, DeLorme does disclose “creating a further data object containing a link between the selected supplier data objects, the link including the element identifiers of the identified common elements” (DeLorme: at least Col. 59 Lines 11-15; “two or more of the characteristic flat file TRIPS Subsystems or RELATIONS (701, 703, 705 and/or 707)--are preferrably linked or related by the unique TRIPS data record I.D. exemplified as a three-digit number in the first column of each RELATION or flat file in FIG. 7”; Col. 59 Lines 16-26 further discloses “for example in TOPICAL RELATION 701, the I.D."492" is associated with the NAME "Wetland Park," a campground or CAMP type of STATE PARK sub-type data record. In GEOGRAPHIC RELATION 703 after the same "492" I.D. number, "Wetland Park" is assigned a specific latitude and longitude (e.g. for map location), a PLACENAME (e.g., the local municipal political subdivision), a MAP SYMBOL (e.g., a a police station indicated by a badge symbol which can also serve graphic user interface or GUI functions on map displays), and a DATA SOURCE”); and
creating the aggregated functional data object, containing (i) a merged element generated by merging said common ones of said elements according to the link, and (ii) remaining ones of the plurality of elements from the selected supplier data objects (DeLorme: at least Col. 59 Lines 11-15 & 53-57; “two or more of the characteristic flat file TRIPS Subsystems or RELATIONS (701, 703, 705 and/or 707)--are preferrably linked or related by the unique TRIPS data record I.D. exemplified as a three-digit number in the first column of each RELATION or flat file in FIG. 7” and “the "492" I.D. also enables joined or independent TRIPS relational database links or operations engaging the ACCOUNTING/TRANSACTIONAL RELATION 707--e.g. for making travel arrangements, reservation queries, ticket purchases, considering and/or "clipping" TRIPS coupons or special goods/services offers, and so forth”; Col. 57 Line 65 – Col. 58 Line 11 further disclose “in the GEOGRAPHIC RELATION 703, the unique I.D. number "256" corresponds to "BOB'S DIVE BOAT" of sub-type "SCUBA" within the "FUN" topic type. By means well-known in the art of relational databasing, additional geographic, temporal and transactional information about "BOB'S DIVE BOAT" is kept for efficient, flexible processing in rows headed at left by the key I.D. number "256", in the tables below in FIG. 7 at 703, 705 and 707. In this fashion, TRIPS preferred embodiments record and process travel information e.g. about the location, seasonal and daily dates/times when BOB'S DIVE BOAT takes scuba-divers out, and/or about the availability and cost of reservations. tickets or other special offers for BOB's DIVE BOAT”).
As one can clearly see, DeLorme teaches “two or more of the characteristic flat file TRIPS Subsystems or RELATIONS (701, 703, 705 and/or 707)--are preferrably linked or related by the unique TRIPS data record I.D. exemplified as a three-digit number in the first column of each RELATION or flat file in FIG. 7” (DeLorme: at least Col. 59 Lines 11-15).  The linked relations or tables read on the recited “aggregated functional data object” that is based on a link established using, for example, “the unique TRIPS data record I.D. exemplified as a three-digit number”.
It is well known in the art that such links between relations can be stabled using “join” between relations that is based on attributes.  DeLorme teaches, for example, “the "492" I.D. also enables joined or independent TRIPS relational database links or operations engaging the ACCOUNTING/TRANSACTIONAL RELATION 707” (DeLorme: at least Col. 59 Lines 53-57) that one such join operation to establish links between relations based on “I.D.” attributes.

Applicant further argues: 

The further data object recited in claim 1 enables the linking of elements that do not share element identifiers
In response, the Examiner submits: 

The instant claims do not recite “linking of elements that do not share element identifiers”.
Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-5, 10, 13-14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 5,948,040 by DeLorme et al. (“DeLorme”) in view of US PGPUB 2007/0073562 by Brice et al. (“Brice”).

As to Claim 1, DeLorme teaches a method of generating an aggregated functional data object for a client subsystem from a set of supplier data objects having different data object formats (DeLorme: at least Col. 59 Lines 11-13; “two or more of the characteristic flat file TRIPS Subsystems or RELATIONS (701, 703, 705 and/or 707)”; note: the relations have different formats – having different attributes with different data types), comprising:
storing the set of supplier data objects according to their respective data object formats (DeLorme: at least Col. 59 Lines 11-13; “two or more of the characteristic flat file TRIPS Subsystems or RELATIONS (701, 703, 705 and/or 707)”; note: relational format with respective attributes), each supplier data object including a plurality of elements (DeLorme: at least Col. 57 Lines 41-48; “in the relational database tables at 701, 703, 705 and 707 in FIG. 7, at the left in every tuple or row, a unique numerical "I.D." is keyed to each individual data record about the topical, geographic, temporal and/or transactional aspects of a typically located accommodation, attraction, facility, or POI--consistent with the unique OBJECT I.D. heading of the standardized TRIPS object data structure as disclosed heretofore in FIG. 3.”) with respective element identifiers (DeLorme: at least Col. 57 Lines 42-48; “… at the left in every tuple or row, a unique numerical "I.D." is keyed to each individual data record about the topical, geographic, temporal and/or transactional aspects of a typically located accommodation, attraction, facility, or POI--consistent with the unique OBJECT I.D. heading of the standardized TRIPS object data structure as disclosed heretofore in FIG. 3.”);
identifying common ones of said elements in the supplier data objects, the common elements representing content shared between selected ones of the supplier data objects (DeLorme: at least Col. 59 Lines 11-15; “two or more of the characteristic flat file TRIPS Subsystems or RELATIONS (701, 703, 705 and/or 707)--are preferrably linked or related by the unique TRIPS data record I.D. exemplified as a three-digit number in the first column of each RELATION or flat file in FIG. 7”; Col. 59 Lines 16-26 further discloses “for example in TOPICAL RELATION 701, the I.D."492" is associated with the NAME "Wetland Park," a campground or CAMP type of STATE PARK sub-type data record. In GEOGRAPHIC RELATION 703 after the same "492" I.D. number, "Wetland Park" is assigned a specific latitude and longitude (e.g. for map location) …”; note: tables or relations -- such as “701, 703, 705 and/or 707” –- contain shared common data);
creating a further data object containing a link between the selected supplier data objects, the link including the element identifiers of the identified common elements (DeLorme: at least Col. 59 Lines 11-15; “two or more of the characteristic flat file TRIPS Subsystems or RELATIONS (701, 703, 705 and/or 707)--are preferrably linked or related by the unique TRIPS data record I.D. exemplified as a three-digit number in the first column of each RELATION or flat file in FIG. 7”; Col. 59 Lines 16-26 further discloses “for example in TOPICAL RELATION 701, the I.D."492" is associated with the NAME "Wetland Park," a campground or CAMP type of STATE PARK sub-type data record. In GEOGRAPHIC RELATION 703 after the same "492" I.D. number, "Wetland Park" is assigned a specific latitude and longitude (e.g. for map location), a PLACENAME (e.g., the local municipal political subdivision), a MAP SYMBOL (e.g., a a police station indicated by a badge symbol which can also serve graphic user interface or GUI functions on map displays), and a DATA SOURCE”); and
receiving a request, from the client subsystem, to view the supplier data objects (DeLorme: at least Col. 28 Lines 11-12 & 30; “queries about places, times, topics and transactions” and “means for entering travel inquries”; Col. 56 Line 61 – Col. 57 Line 4 also disclose “transactional data and functions like manual browsing or automated searching of available offers for diverse travel-related goods/services from assorted providers participating in TRIPS. In FIG. 7, such transactional queries and TRIPS data records are managed in ACCOUNTING/TRANSACTIONAL RELATION at 707. Operations, data records, and relations in TOPICAL RELATION 701, GEOGRAPHIC RELATION 703, TEMPORAL RELATION 705, and/or ACCOUNTING/TRANSACTIONAL RELATION 707 are arranged or combined through variable sequences of travel planning steps in TRIPS”; Col. 68 Lines 57-63 further discloses “queries entail other appropriate configurations of "one-to-one", "one-to-many" or "many to many" travel information data record linking operations--which a skilled information system analyst can extrapolate from the specific individual/group data relations shown for purposes of the case or TRIPS use episode illustrated by FIG. 8B”);
creating the aggregated functional data object, containing (i) a merged element generated by merging said common ones of said elements according to the link, and (ii) remaining ones of the plurality of elements from the selected supplier data objects (DeLorme: at least Col. 59 Lines 11-15 & 53-57; “two or more of the characteristic flat file TRIPS Subsystems or RELATIONS (701, 703, 705 and/or 707)--are preferrably linked or related by the unique TRIPS data record I.D. exemplified as a three-digit number in the first column of each RELATION or flat file in FIG. 7” and “the "492" I.D. also enables joined or independent TRIPS relational database links or operations engaging the ACCOUNTING/TRANSACTIONAL RELATION 707--e.g. for making travel arrangements, reservation queries, ticket purchases, considering and/or "clipping" TRIPS coupons or special goods/services offers, and so forth”; Col. 57 Line 65 – Col. 58 Line 11 further disclose “in the GEOGRAPHIC RELATION 703, the unique I.D. number "256" corresponds to "BOB'S DIVE BOAT" of sub-type "SCUBA" within the "FUN" topic type. By means well-known in the art of relational databasing, additional geographic, temporal and transactional information about "BOB'S DIVE BOAT" is kept for efficient, flexible processing in rows headed at left by the key I.D. number "256", in the tables below in FIG. 7 at 703, 705 and 707. In this fashion, TRIPS preferred embodiments record and process travel information e.g. about the location, seasonal and daily dates/times when BOB'S DIVE BOAT takes scuba-divers out, and/or about the availability and cost of reservations. tickets or other special offers for BOB's DIVE BOAT”).
DeLorme does not explicitly disclose, but Brice discloses presenting the aggregated functional data object to the to the client subsystem (Brice: at least ¶0039; “predefined travel itineraries may be displayed, such as using a tree structure that enables the user to "drill down" into each itinerary or journal entry to view all of the individual travel components within each itinerary or journal. A display window may also be provided in which details of a selected component within a journal entry or itinerary may be displayed” and “travel information that has been accessed from the server may then be transmitted to a client device 16 such that the information can be displayed on a display element 20. See block 32”). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Brice’s feature of presenting the aggregated functional data object to the to the client subsystem (Brice: at least ¶0039) with DeLorme’s method.
The suggestion/motivation for doing so would have been to “providing travel planning information using information obtained from many different sources and enabling a traveler or a traveler's agent to quickly and easily create and book a travel itinerary using the provided travel information” (Brice: at least ¶0007).
Note: traveling planning information / itineraries are examples of “travel-related goods and services”.
Claim 10 (a server claim) corresponds in scope to Claim 1, and is similarly
rejected.
Claim 19 (a computer program product claim) corresponds in scope to Claim 1,
and is similarly rejected.

As to Claim 4, DeLorme and Brice teach the method of claim 1, wherein each of said supplier data objects includes a record identifier (DeLorme: at least Col. 57 Lines 41-43; “the left in every tuple or row, a unique numerical "I.D." is keyed to each individual data record”; Col. 59 Lines 16-21; “for example in TOPICAL RELATION 701, the I.D."492" is associated with the NAME "Wetland Park," a campground or CAMP type of STATE PARK sub-type data record. In GEOGRAPHIC RELATION 703 after the same "492" I.D. number, "Wetland Park" is assigned a specific latitude and longitude (e.g. for map location), a PLACENAME (e.g., the local municipal political subdivision), a MAP SYMBOL (e.g., a a police station indicated by a badge symbol which can also serve graphic user interface or GUI functions on map displays)”). 
Claim 13 (a server claim) corresponds in scope to Claim 4, and is similarly rejected.

As to Claim 5, DeLorme and Brice teach the method of claim 4, wherein each said record identifier is maintained in said further data object upon creating the aggregated functional data object (DeLorme: at least Col. 59 Lines 53-57; “For a further example, the "492" I.D. also enables joined or independent TRIPS relational database links or operations engaging the ACCOUNTING/TRANSACTIONAL RELATION 707”; Col. 59 Lines 16-26 further discloses “for example in TOPICAL RELATION 701, the I.D."492" is associated with the NAME "Wetland Park," a campground or CAMP type of STATE PARK sub-type data record. In GEOGRAPHIC RELATION 703 after the same "492" I.D. number, "Wetland Park" is assigned a specific latitude and longitude (e.g. for map location), a PLACENAME (e.g., the local municipal political subdivision), a MAP SYMBOL (e.g., a a police station indicated by a badge symbol which can also serve graphic user interface or GUI functions on map displays), and a DATA SOURCE”; note: linked by I.D.). 
Claim 14 (a server claim) corresponds in scope to Claim 5, and is similarly rejected.

Claims 2, 7, 11 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 5,948,040 by DeLorme et al. (“DeLorme”) in view of US PGPUB 2007/0073562 by Brice et al. (“Brice”), and further in view of US Patent 6,463,439 by Dahlberg.

As to Claim 2, DeLorme and Brice teach the method of claim 1, further comprising: receiving a request from the client subsystem to modify one of the selected supplier data objects and in response one of either creating, deleting or modifying elements of said one of the supplier data objects (DeLorme: at least Col. 35 Line 66 – Col. 36 Line 1; “this date/time input results in modifications to the TEMPORAL DATA sub-structure”; Fig. 7B shows Temporal Relation).
DeLorme and Brice do not explicitly disclose, but Dahlberg discloses updating the linking to reflect any modification of said common ones of said elements (Dahlberg: at least Col. 6 Lines 13-15 & 20-30; “on each update to the database table 62, the information about the modification is stored in the trigger table 64 using the database triggers” and “XSM 20 uses the primary key, see 641 in FIG. 10 and 561 in FIG. 5, to link entries in the trigger table 64 to entries in the master file 56 when performing an incremental extract” and “if a field that is a part of the primary key is updated in a row, XSM 20 cannot link the trigger table 64 entry (new key) to the master file 56 entry (old key), because the old primary key is not stored in the trigger table 64. For this reason all updates involving primary key modifications must be carried out in two operations. The first operation is to delete the old row and the second is to insert the updated row into the table”); and creating a further aggregated functional data object by merging and combining said common ones of said elements with said remaining ones of the plurality of elements from the selected supplier data objects, including the modified one of the selected supplier data objects, according to the updated linking, for presentation to the client subsystem (Dahlberg: at least Col. 6 Lines 24-30; ““if a field that is a part of the primary key is updated in a row, XSM 20 cannot link the trigger table 64 entry (new key) to the master file 56 entry (old key), because the old primary key is not stored in the trigger table 64. For this reason all updates involving primary key modifications must be carried out in two operations. The first operation is to delete the old row and the second is to insert the updated row into the table”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Dahlberg’s features of updating the linking to reflect any modification of said common ones of said elements (Dahlberg: at least Col. 6 Lines 13-15 & 20-30); and creating a further aggregated functional data object by merging and combining said common ones of said elements with said remaining ones of the plurality of elements from the selected supplier data objects, including the modified one of the selected supplier data objects, according to the updated linking, for presentation to the client subsystem (Dahlberg: at least Col. 6 Lines 24-30) with the method disclosed by DeLorme and Brice.
The suggestion/motivation for doing so would have been to “enables quick access to large volumes of data on a realtime basis and is totally transparent to application programs that use the data” (Dahlberg: at least Abstract).
Claim 11 (a server claim) corresponds in scope to Claim 2, and is similarly
rejected.

As to Claim 7, DeLorme, Brice and Dahlberg teach the method of claim 2, wherein creating elements of said one of the supplier data objects comprises copying one or more common elements from another one of the supplier data objects (Dahlberg: at least Col. 4 Lines 27-31; “modifies the data in the table 62 that was extracted earlier” and “copy the modified data to the trigger table 64 and mark it with a time stamp”; Col. 6 Lines 24-30 further disclose ““if a field that is a part of the primary key is updated in a row, XSM 20 cannot link the trigger table 64 entry (new key) to the master file 56 entry (old key), because the old primary key is not stored in the trigger table 64. For this reason all updates involving primary key modifications must be carried out in two operations. The first operation is to delete the old row and the second is to insert the updated row into the table”). 
Claim 16 (a server claim) corresponds in scope to Claim 7, and is similarly rejected.

Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 5,948,040 by DeLorme et al. (“DeLorme”) in view of US PGPUB 2007/0073562 by Brice et al. (“Brice”), and further in view of US PGPUB 2005/0114404 by Pintar et al. (“Pintar”).

As to Claim 3, DeLorme and Brice teach the method of claim 1.
DeLorme and Brice do not explicitly disclose, but Pintar discloses wherein each of said supplier data objects includes a distribution channel indicator indicative of its data object format (Pintar: at least ¶0017; “each row in a table has an associated identifier that indicates which format (i.e., schema or version) its data conforms to”). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Pintar’s feature of wherein each of said supplier data objects includes a distribution channel indicator indicative of its data object format (Pintar: at least ¶0017) with the method disclosed by DeLorme and Brice.
The suggestion/motivation for doing so would have been to process query using “obtained schema information” (Pintar: at least ¶0013) and “provide a means to query (extract information) from a versioned database table based on a specified version of the table” (Pintar: at least ¶0007).
Claim 12 (a server claim) corresponds in scope to Claim 3, and is similarly
rejected.

Claims 6, 9, 15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 5,948,040 by DeLorme et al. (“DeLorme”) in view of US PGPUB 2007/0073562 by Brice et al. (“Brice”), and further in view of US PGPUB 2004/0249680 by Liew et al. (“Liew”).

As to Claim 6, DeLorme and Brice teach the method of claim 1.
DeLorme and Brice do not explicitly disclose, but Liew discloses, wherein the data object formats correspond to data acquired through at least one of either New Distribution Capability (NDC) messaging and Global Distribution System (GDS) messaging (Liew: at least ¶0024; “converting data requests and commands into a format required by the GDS with which the individual host adaptor module is associated”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Liew’s feature of wherein the data object formats correspond to data acquired through at least one of either New Distribution Capability (NDC) messaging and Global Distribution System (GDS) messaging (Liew: at least ¶0024) with the method disclosed by DeLorme and Brice.
The suggestion/motivation for doing so would have been to allow for exchange of itinerary information that is compatible with the GDS system that is recognized and used by the “commercial airline industry” (Liew: ¶0002; “In the commercial airline industry tickets are often distributed through Global Distribution Systems (GDS)”).
Claim 15 (a server claim) corresponds in scope to Claim 6, and is similarly rejected.

As to Claim 9, DeLorme, Brice and Liew teach the method of claim 6.
Brice further discloses wherein the aggregated functional object is presented to the client subsystem using an Application Programming Interface (API) according to a context defined by said one of the data object formats (Brice: at least ¶0039; “predefined travel itineraries may be displayed, such as using a tree structure that enables the user to "drill down" into each itinerary or journal entry to view all of the individual travel components within each itinerary or journal. A display window may also be provided in which details of a selected component within a journal entry or itinerary may be displayed” and “travel information that has been accessed from the server may then be transmitted to a client device 16 such that the information can be displayed on a display element 20. See block 32”). 
	Note: traveling planning information / itineraries are examples of “travel-related goods and services”.
Claim 18 (a server claim) corresponds in scope to Claim 9, and is similarly rejected.

Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 5,948,040 by DeLorme et al. (“DeLorme”) in view of US PGPUB 2007/0073562 by Brice et al. (“Brice”), and further in view of US PGPUB 2013/0075469 by Stochita.

As to Claim 8, DeLorme and Brice teach the method of claim 1.
DeLorme and Brice do not explicitly disclose, but Stochita discloses, wherein the set of supplier data objects and further data object use identical serialization (Stochita: ¶0003; “travel information is serialized in a format that allows the user to carry and access the information as needed during the travel period”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Stochita’s feature of wherein the set of supplier data objects and further data object use identical serialization (Stochita: ¶0003) the method disclosed by DeLorme and Brice.
The suggestion/motivation for doing so would have been to allow “the user to carry and access the information as needed during the travel period” (Stochita: ¶0003).
Claim 17 (a server claim) corresponds in scope to Claim 8, and is similarly rejected.

Conclusion 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Huen Wong whose telephone number is (571) 270-3426. The examiner can normally be reached on Monday - Friday (10:30AM EST - 6:30PM EST). If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Fred Ehichioya can be reached on (571) 272-4034. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300 for regular communications and after final communications. 
Information regarding the status of an application may be obtained from thePatent Application Information Retrieval (PAIR) system. Status information forpublished applications may be obtained from either Private PAIR or Public PAIR.Status information for unpublished applications is available through Private PAIR only.For more information about the PAIR system, see http://pair-direct.uspto.gov. Shouldyou have questions on access to the Private PAIR system, contact the ElectronicBusiness Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from aUSPTO Customer Service Representative or access to the automated informationsystem, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/H .W./ 
Examiner, AU 2168
17 October 2022
/IRETE F EHICHIOYA/Supervisory Patent Examiner, Art Unit 2168